DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 9/23/20 and 4/27/21 have been considered by the examiner.

Claim Interpretation
The examiner takes note of the preliminary remark made in the extended European search report of 4/16/21. Specifically, the preliminary remark states that the anode side and cathode side of a membrane electrode assembly cannot be distinguished. The examiner finds this interpretation unreasonably broad per MPEP 2111, and finds that the claim limits the catalyst layers based on the function of the layer, i.e. to catalyze fuel at the anode side and oxidant at the cathode side, which is well understood by the person of ordinary skill in the fuel cell art.
In this rejection, the anode-side electrode catalyst layer of claim 1 is interpreted as requiring that the catalyst layer is used on the anode side of a fuel cell.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. (US 2021/0143460) in view of Tazakawa et al. (JP 2011-096468).
Regarding claim 1, Ishimoto teaches a membrane electrode assembly comprising:
a polymer electrolyte membrane (100) (Figure 2, [0070]);
anode-side and cathode-side electrode catalyst layers (120) bonded to either side of the membrane (100) (Figure 1, [0084]);
wherein the catalyst layers each contain a catalyst material, or catalyst particle (142), a conductive carrier, or particulate conductor (141) which supports the catalyst material, a fibrous material, or fibrous conductor (121), and a polymer electrolyte (Figure 2, [0061], [0068]).

With further regard to claim 1 and with regard to claim 3, Ishimoto is silent on the relative thickness of the catalyst layers.
Tazakawa teaches a membrane electrode assembly with anode-side and cathode-side catalyst layers, wherein the thickness of the anode side catalyst is greater than the cathode side catalyst, at a ratio of 1 to 4.25, for example 1.90 ([0058, Table 1).
Tazakawa further teaches that it is desirable to provide the anode catalyst layer with a greater thickness than the cathode catalyst layer such as in the ratio discussed above in order to suppress fuel crossover while ensuring that there is sufficient catalyst in the cathode ([0058]).


Regarding claim 2, Ishimoto teaches that the catalyst layer may be 1µm to 50 µm ([0063]). The examiner takes note of the fact that the prior art range completely encompasses the claimed range. Absent any additional and more specific information, a prima facie case of obviousness exists. MPEP 2144.05 I

As for claim 4, Ishimoto teaches that the anode catalyst layer is a monolayer ([0095]).
Regarding claims 5 and 7, Ishimoto teaches electron conductive carbon nanofibers  having a diameter of 5nm to 200 nm and a length of 0.15µm to 5µm ([0050]). Regarding the length, the examiner takes note of the fact that the prior art range overlaps the claimed range. Absent any additional and more specific information, a prima facie case of obviousness exists. MPEP 2144.05 I

Regarding claims 8 and 9, Ishimoto teaches that mass ratio of the fibrous material relative to the catalyst layer is significant for ensuring that the fibrous material is present near the particulate conductor, or catalyst support, in order to enhance gas diffusion and electrochemical reaction efficiency ([0062]); however, Ishimoto is silent on the mass ratio of fibrous material to conductive carrier or the ratio of mass of fibrous material per unit area in the two catalyst layers. The examiner finds that it would have been obvious to the skilled artisan to use routine experimentation to arrive at workable or optimum ranges for the parameters of claims 8 and 9 in light of the teachings of Ishimoto. It has been 

With regard to claim 10, Ishimoto teaches a polymer electrolyte membrane fuel cell using the membrane electrode assembly discussed above ([0082]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto in view of Tazakawa as applied to claim 5 above, and further in view of Yoshie et al. (US 2008/0107949).
The teachings of Ishimoto and Tazakawa as discussed above are incorporated herein.
Ishimoto in view of Tazakawa teaches the membrane electrode assembly including conductive carbon nanofibers or metal fibers but fails to teach specifically transition metal fibers.
Yoshie teaches conductive fibers for use in a catalyst layer of a membrane electrode assembly including carbon fibers or fibers of Ti ([0151]).
It would have been obvious to the skilled artisan to substitute the known Ti metal fibers of Yoshie in the catalyst of Ishimoto in view of Tazakawa and the results of the substitution would have been predictable. MPEP 2143 I B

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729